Citation Nr: 1619852	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 2005 to February 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted service connection for PTSD and assigned an initial 10 percent disability rating.

In June 2015, the Board granted a higher initial disability rating of 70 percent for PTSD, denying entitlement to the highest, 100 percent, schedular disability rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand (Joint Motion) that vacated the portion of the Board's decision denying a 100 percent disability rating for PTSD, and remanded the case back to the Board for action consistent with the instructions provided in the Joint Motion.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's treatment records reveal that he has been diagnosed with opioid dependence for many years.  At various times during the initial rating period on appeal, his substance addiction has resulted in hospitalization and criminal convictions, to include driving while intoxicated.  As noted in the Joint Motion, it is unclear as to whether the opioid dependence is related to his service-connected PTSD.  

The Board finds that a remand is necessary to obtain updated VA treatment records (if any) and a VA examination and opinion in order to determine the current severity of the Veteran's PTSD, whether his opioid dependence is caused or aggravated by his service-connected PTSD, and the disability's effect on the Veteran's ability to function in the workplace.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding VA medical records, particularly for treatment rendered since April 2014.  Any negative responses should be associated with the claims file.  

2.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.
 
3.  Schedule the Veteran for an examination in order to determine the severity of his PTSD and provide an opinion as to whether his opioid dependence is caused or aggravated by the PTSD.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition, the examiner should specifically describe the Veteran's functional limitations, particularly in an employment setting, due to his PTSD symptoms.

In addition, the examining physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's opioid dependence has been caused or aggravated (permanently worsened in severity) by his PTSD.  If the opioid dependence was not caused or aggravated by PTSD, the examiner should delineate which symptoms are related to PTSD versus opioid dependence to the extent possible.          

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examining physician opines that the Veteran's opioid dependence was aggravated (permanently worsened in severity) by his PTSD, the examiner should attempt to identify the baseline level of severity of the opioid dependence before the onset of aggravation.        

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  When the above development has been completed, the claims for a higher initial rating for PTSD and entitlement to a TDIU should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.




[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




